FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           May 15, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
AARON MICHAEL STEVENSON,

      Plaintiff - Appellant,

v.                                                         No. 18-3005
                                                  (D.C. No. 5:17-CV-03027-SAC)
KVC BEHAVIORAL HEALTHCARE,                                   (D. Kan.)
INC.; JASON HOOPER, Chief Executive
Officer of KVC; MEGAN NELSON, KVC
Case Manager; BRITTANY SMITH, KVC
Case Manager,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.
                   _________________________________

      In November 2014, Franklin County District Court in Kansas adjudicated

Plaintiff Aaron Michael Stevenson’s child, C.S., to be a “Child in Need of Care.”

Two years later, Franklin County District Court terminated the parental rights to C.S.

of both Plaintiff and C.S.’s mother. Defendant KVC Behavioral Healthcare, Inc.

(“KVC”), a private non-profit organization, placed C.S. in a foster home and began

providing family support services between Plaintiff and C.S. Plaintiff appealed the

termination of his parental rights. In February 2017, while his appeal in state court

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was still pending, he filed suit under 42 U.S.C. § 1983 against KVC and KVC

employees in the U.S. District Court for the District of Kansas. This complaint

alleged KVC and its employees violated his constitutional rights by forcing a case

plan upon him before his paternity was established, prohibiting him from attending

the same church as his child, and discriminating against him because of his criminal

history.

       Defendants moved to dismiss the complaint. Plaintiff did not file a timely

response. The district court entered an order to show cause why Defendants’ motion

should not be granted. After Plaintiff still did not respond, the district court granted

Defendants’ motion to dismiss for three reasons. First, the court held the Younger

abstention doctrine, set forth in Younger v. Harris, 401 U.S. 37 (1971), barred the

court from interfering with the ongoing state court proceedings. Second, the court

held it lacked subject matter jurisdiction based on the domestic relations exception to

federal jurisdiction recognized in Ankenbrandt v. Richards, 504 U.S. 689 (1992).

Third, the court held Plaintiff failed to state a claim under § 1983 because neither

KVC nor its employees are state actors and Plaintiff failed to allege sufficient facts to

establish they acted under the color of state law.

       On appeal, Plaintiff fails to address these holdings of the district court’s

Memorandum and Order. Instead, he repeats the same arguments he made before the

district court: (1) KVC unconstitutionally forced a case plan on him before paternity

was established; and (2) KVC unconstitutionally caused him to miss church because

his son attended that church. As the district court ably explained in its Memorandum

                                           2
and Order, these claims fail because the Younger abstention doctrine denies the

district court the ability to exercise its jurisdiction.      ROA, 44–45; see also

Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999).

Where the district court accurately analyzes an issue, we see no useful purpose in

writing at length. Because the Younger abstention is sufficient to justify the district

court’s grant of the motion to dismiss, we need not address the other two independent

grounds on which the district court relied.

      Plaintiff only raises one new issue that he did not raise before the district court

and, thus, the district court did not address. Plaintiff argues he was unable to contest

Defendants’ motion to dismiss because he never received a copy of the motion.

Defendants were required to mail the motion to Plaintiff’s last known address. See

Fed. R. Civ. P. 5(b)(2)(C). According to Defendants’ certificate of service attached

to their motion to dismiss, they did indeed mail the motion to the most recent address

on record for Plaintiff. At this point, service was complete. See id. Five days after

Defendants filed their motion to dismiss, Plaintiff entered a notice of a change of

address.   The record shows that same day, the clerk of the District of Kansas

forwarded the motion to dismiss to this new address. In short, the record indicates

Plaintiff was appropriately served the motion to dismiss.        In any event, nothing

Plaintiff might have argued in a response to Defendants’ motion to dismiss would

change the fact that, under the Younger abstention doctrine, the district court could




                                              3
not exercise jurisdiction.

      AFFIRMED.


                             Entered for the Court,



                             Bobby R. Baldock
                             United States Circuit Judge




                             4